Exhibit 10.1

 

Jaguar Health, Inc.
201 Mission Street, Suite 2375
San Francisco, CA 94105

 

October 25, 2017

 

VIA ELECTRONIC MAIL

Maxim Group LLC

405 Lexington Avenue, 2nd Floor

New York, New York 10174

 

Dear All:

 

Reference is hereby made to that certain Underwriting Agreement, dated
September 29, 2017 (the “Underwriting Agreement”), by and between Jaguar
Health, Inc. (the “Company”) and Maxim Group LLC, as representative of the
several underwriters named in Schedule I thereto (the “Representative”).
Capitalized terms used but not defined herein shall have the meanings ascribed
to them in the Underwriting Agreement.

 

The parties have agreed to amend the covenant relating to subsequent equity
sales and related defined terms set forth in the Underwriting Agreement (the
“Amendment”). In addition, the Representative has agreed to provide its consent
to the Company’s amendment, extension or other modification of certain existing
transaction documents (the “Consent”). This letter agreement (“Letter
Agreement”) shall serve as an amendment to the Underwriting Agreement and
consent of the Representative, in each case pursuant to Section 7.4 of the
Underwriting Agreement, and as written evidence of the mutual agreement between
the parties to the Amendment and the Consent.

 

1.              Underwriting Agreement Amendments.  Accordingly, the Company and
the Representative hereby agree that:

 

a.  Section 1.1 of the Underwriting Agreement is hereby amended to include the
following provisions:

 

“Contacted Investors” means the investors contacted by Maxim Group LLC in
connection with this Offering set forth in Appendix B hereto but for the
avoidance of doubt whether or not listed on Appendix B, excluding the “Excluded
Investors” (as defined below).

 

“CVP Notes” means the $2,155,000 aggregate principal amount of secured
convertible promissory notes due August 2, 2018, issued pursuant to the
Securities Purchase Agreement, dated June 29, 2017, by and between the Company
and Chicago Venture Partners, L.P., as well as any accrued and unpaid interest,
fees, charges, and late fees payable thereon at maturity.

 

--------------------------------------------------------------------------------


 

“Excluded Investors” means Aspire Capital Fund, LLC, Chicago Venture Partners,
L.P., Kingdon Capital Management, Kingdon Associates, M. Kingdon Offshore Master
Fund L.P., Kingdon Family Partnership, L.P.,  Kingdon Credit Master Fund L.P.,
KCSA Strategic Communications,  and any of such entities’ respective affiliates.

 

“Excluded Transactions” means: (a) any financing of Common Stock and/or warrants
to purchase shares of common stock (“Warrants”) and/or debt at or above twenty
cents ($0.20) per share between the Company and any of the Excluded Investors,
including but not limited to for the avoidance of doubt any “Consented
Transactions” (as defined in Section 2 below) and (b) any financing of Common
Stock and/or Warrants at or above twenty cents ($0.20) per share between the
Company and investors introduced by a Middle Eastern broker dealer; provided,
however, no Excluded Transaction will include any anti-dilution provisions.

 

“Kingdon Notes” means the $10,000,000 aggregate principal amount of convertible
promissory notes, issued pursuant to the Amended and Restated Note Purchase
Agreement, dated March 31, 2017, by and among Napo Pharmaceuticals, Inc.,
Kingdon Associates, M. Kingdon Offshore Master Fund L.P., Kingdon Family
Partnership, L.P., and Kingdon Credit Master Fund L.P., as well as any accrued
and unpaid interest, fees, charges, and late fees payable thereon at maturity.

 

b.  Section 4.19(a) of the Underwriting Agreement is hereby deleted in its
entirety and replaced as follows:

 

“(a)         From September 29, 2017 until January 27, 2018, neither the Company
nor any Subsidiary shall issue, enter into any agreement to issue or announce
the issuance or proposed issuance of any shares of Common Stock or Common Stock
Equivalents;  except (x) any issuance or any agreement to issue or any
announcement of the issuance or proposed issuance of any shares of Common Stock
or Warrants at or above twenty cents ($0.20) per share (adjusted appropriately
for any stock splits, combinations, reclassifications and the like) or (y) any
issuance or any agreement to issue or any announcement of the issuance or
proposed issuance of any shares of  Common Stock or Common Stock Equivalents for
non-direct cash or other consideration for financial commitments or arrangements
and other services in only restricted stock, provided that the number of shares
issued in any one-month period pursuant to this clause (y) shall be no more than
2.0% of the Company’s fully diluted shares outstanding as of October 24, 2017
(the “Non-Cash Shares”), regardless of the deemed price per share.  The Non-Cash
Shares shall be issued subject to volume trading restrictions at no more than
5.0% of the daily trading volume.”

 

c. Section 4.19 of the Underwriting Agreement is hereby amended to add the
following Section 4.19(d):

 

“(d)         Notwithstanding the foregoing, in connection with any financing by
the Company or any Subsidiary conducted from September 29, 2017 until
January 27, 2018 (the “120 Tail Period”), except in connection with the Excluded
Transactions, Maxim Group LLC shall serve as the sole and exclusive financial
advisor on such financing, and the

 

--------------------------------------------------------------------------------


 

Company shall pay Maxim Group LLC a fee equal to seven percent (7%) of total
gross proceeds received by the Company from investors contacted by Maxim Group
LLC in connection with such financing; provided, however, that Maxim shall not
contact any investors other than the Contacted Investors without the prior
written consent of the Company. Other than any fees to be paid to Maxim Group
LLC pursuant to this Section 4.19(d), no brokerage or finder’s fees or
commissions are or will be payable by the Company, any Subsidiary or Affiliate
of the Company to any other broker, financial advisor or consultant, finder,
placement agent, investment banker, bank or other Person with respect to any
such financing during the 120 Tail Period except in connection with any Excluded
Transaction.”

 

d. Section 4.20 of the Underwriting Agreement is hereby deleted in its entirety
and replaced as follows:

 

“If on, or before October 3, 2018, the Company completes any financing of
equity, equity-linked or debt or other capital raising activity of the Company
(except (i) the exercise by any person or entity of any options, warrants or
other convertible securities outstanding on the date hereof, or (ii) the
Excluded Transactions) with any Contacted Investors, then the Company will pay
Maxim Group LLC upon the closing of such financing seven percent (7%) of the
total gross proceeds received by the Company from such investors in connection
with such financing.”

 

2.              Consent.  Notwithstanding any provision set forth in the
Underwriting Agreement or the Amendment, the Representative hereby consents to
any amendment, extension or other modification to the CVP Notes, Kingdon Notes
or related transaction documents; provided however, that no such amendment,
extension or modification shall result in the issuance of shares of Common Stock
or Common Stock Equivalents at a conversion price of less than $0.40 per share
(adjusted appropriately for any stock splits, combinations, reclassifications
and the like) (collectively, the “Consented Transactions”).

 

3.              Miscellaneous.

 

a.  Effectiveness.  From and after the date hereof, all references to the
Underwriting Agreement shall mean the Underwriting Agreement as amended by this
Letter Agreement.

 

b. Other Provisions Unaffected.  Except as modified by this Letter Agreement,
the Underwriting Agreement is unchanged and shall continue in full force and
effect in accordance with the provisions thereof.

 

c.  Amendments.  The provisions of this Letter Agreement may not be amended,
modified or supplemented, and waivers or consents to departure from the
provisions hereof may not be given, except by the written consent of all parties
hereto.

 

[Signature page follows]

 

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

JAGUAR HEALTH, INC.

 

 

 

By:

/s/ Lisa A. Conte

 

Name:

Lisa A. Conte

 

Title:

President & CEO

 

 

 

 

MAXIM GROUP LLC

 

As the Representative of the several

 

Underwriters listed on Schedule I to the Underwriting Agreement

 

 

 

By:

/s/ Clifford A. Teller

 

Name:

Clifford A. Teller

 

Title:

Executive Managing Director, Investment Banking

 

 

Signature Page to Letter Agreement

 

--------------------------------------------------------------------------------